USCA1 Opinion

	




                            United States Court of Appeals                            United States Court of Appeals                                For the First Circuit                                For the First Circuit                                 ____________________        No. 95-2027                             SANDRA RODRIGUEZ-HERNANDEZ,                                 Plaintiff, Appellee,                                          v.                             EDWIN MIRANDA-VELEZ, ET AL.,                               Defendants, Appellants.                                 ____________________        No. 96-1416                             SANDRA RODRIGUEZ-HERNANDEZ,                                 Plaintiff, Appellee,                                          v.                             EDWIN MIRANDA-VELEZ, ET AL.,                               Defendants, Appellants.                                 ____________________        No. 97-1444                             SANDRA RODRIGUEZ-HERNANDEZ,                                 Plaintiff, Appellee,                                          v.                             EDWIN MIRANDA-VELEZ, ET AL.,                               Defendants, Appellants.                                 ____________________        No. 97-1445                             SANDRA RODRIGUEZ-HERNANDEZ,                                Plaintiff, Appellant,                                          v.                             EDWIN MIRANDA-VELEZ, ET AL.,                                Defendants, Appellees.                                 ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                            FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Lynch, Circuit Judge,                                       _____________                              Cyr, Senior Circuit Judge,                                   ____________________                           and DiClerico,* District Judge.                                           ______________                                 ____________________            Judith Berkan,  with whom  Rosalinda Pesquera and  Mary Jo  Mendez            _____________              __________________      _______________        were on brief, for plaintiff.            Eugene  F. Hestres, with whom  Bird, Bird & Hestres  was on brief,            __________________             ____________________        for defendants.            Frank D. Inserni on brief pro se.            ________________                                 ____________________                                   January 6, 1998                                 ____________________                                    ____________________        *  Of the District of New Hampshire, sitting by designation.                      LYNCH, Circuit  Judge.   Sandra Rodriguez-Hernandez                      LYNCH, Circuit  Judge.                             ______________            was discharged from her job at Occidental International after            complaining  to her  employer about  being  subjected to  the            sexual demands of a high-level executive at Occidental's most            important customer.  The main issues presented by this appeal            are  whether the  jury's  verdict in  favor  of the  customer            dictates that the  verdict against her employer  be reversed;            whether   the  court's   evidentiary  and   juror  peremptory            challenge rulings were  correct; whether  the district  court            evinced  bias against the defendants; and whether the court's            attorney's fees award was adequate.   We affirm the  verdict,            but we vacate and remand on the attorney's fees issue.                                          I.                      We review the facts in  the light most favorable to            the jury's verdict.  See Ansin v. River Oaks Furniture, Inc.,                                 ___ _____    __________________________            105 F.3d 745, 749 (1st  Cir. 1997), cert. denied, 118 S.  Ct.                                                ____________            70 (1997).                      Rodriguez   worked   as  an   office   manager  for            Occidental International, a Florida  company with offices  in            Florida  and  Puerto  Rico.   Rodriguez  started  working for            Occidental  in  December of  1988 in  the Traffic  and Claims            division of the Puerto Rico  office.  She was twice promoted,            and was put  in charge of overseeing the  daily operations of            her office in February of 1990.  While she was never formally            evaluated during  her employment, Rodriguez  received regular            praise for her work, and  before the suspension and dismissal            that led to this lawsuit,  she had never been the subject  of            disciplinary action.                      Occidental  International   sells  electrical   and            industrial equipment.  Occidental's most important market was            Puerto Rico, and its most  important customer was the  Puerto            Rico Electric  Power Authority  ("PREPA").   At  the time  of            Rodriguez's  dismissal,  approximately  80%  of  Occidental's            business in Puerto Rico was with PREPA.                      Omar Chavez was the President and sole  shareholder            of  Occidental.   Chavez  lived  in Florida,  and  would make            monthly  business trips  to Puerto  Rico.   Chavez pursued  a            number  of strategies which he thought would ensure continued            good  relations   between  Occidental   and  its   customers,            particularly  with PREPA.  Evidence presented at trial showed            that Chavez primarily employed young, attractive women, known            to customers as "Occidental Gals," and  instructed them to be            especially cordial to PREPA employees.                        Good  relations  were particularly  important  with            high-ranking PREPA  officials like  Edwin Miranda-Velez,  the            Chief  of  PREPA's  Materials  Management  Division  and  the            overseer of  PREPA's public contracts  for the type  of goods            sold  by Occidental.  Chavez introduced Rodriguez to Miranda,            and told her that Miranda was very important for Occidental's                                         -3-                                          3            business and that she and  the other employees should be nice            to him and "keep him satisfied."  She was instructed to visit            Miranda every time she went to the PREPA offices.                      Occidental  pursued  other  strategies.    It  made            political contributions to  the Popular Democratic  Party, of            which  Miranda  was  a  very  active  member,  and  solicited            donations on its  behalf.  Chavez financed  social activities            for  PREPA employees  and gave  Christmas  presents to  PREPA            officials.   In December  of 1990, Chavez  threw a  party for            PREPA  officials  at a  local  hotel.    The members  of  the            Occidental  Puerto Rico staff, all female, were instructed to            attend the event unaccompanied, so they would be available to            dance with the  PREPA executives.  The  night's entertainment            at  that party included a dancing  show performed by scantily            clad women.                      The  close   relationship  with   PREPA  benefitted            Occidental, and Chavez, in several  ways.  Chavez was able to            learn from  Miranda in advance  what bids would be  coming up            and  how much Occidental's competitors were bidding.  Miranda            helped to steer  business to Occidental through  requests for            proposals  that were  handled  outside  the ordinary  bidding            process.   For example, Miranda helped Occidental to obtain a            transportation  contract  on an  "emergency" basis.   Miranda            signed all pertinent  documentation and recommended  payments                                         -4-                                          4            to suppliers.   There were also allegations that  Miranda was            able to help Occidental avoid trouble over tax disclosures.                      Miranda  began  to  make  unwelcome approaches  and            suggestive  comments to  Rodriguez.   He invited  her out  to            dinner.  He  asked her to visit his office after hours and on            Friday evenings.   He  anonymously sent  her flowers for  her            birthday  and included a  sexually explicit card.   Rodriguez            complained to Chavez about this behavior; Chavez responded by            stressing that Miranda  was an important client,  but assured            her that he would deal with the problem.                        The culmination, as it were, of Miranda's  advances            came on February 28, 1992.  Miranda called Rodriguez and told            her he  would  come pick  her  up to  take  her to  a  motel.            Rodriguez, upset  by Miranda's latest advance,  called Chavez            to  complain about  Miranda's  call.    Chavez  responded  by            defending Miranda, and  saying that Rodriguez should  respond            to Miranda  "as a woman."   Rodriguez told Chavez  that if he            would  do  nothing about  the situation,  she would  take her            complaints to the Director of PREPA.                      That weekend, Chavez flew to Puerto Rico.  On March            9, 1992, Chavez  gave Rodriguez a  letter informing her  that            she  was suspended  from work  for thirty  days.   The letter            stated the reasons for her suspension as unauthorized  use of            company property,  contracting  for services  in the  company            name without  authorization, and  absenteeism.   On April  6,                                         -5-                                          5            Rodriguez  received  a  second  letter  dismissing  her  from            employment at Occidental.  The grounds for her dismissal were            an unexplained  imbalance of $157.00 in petty  cash funds and            negligence  in executing daily  functions such as  picking up            company mail,  as well as the  problems noted in the  March 9            letter.   Rodriguez  had  never been  notified  of  any  such            deficiencies before.                                         II.                      In  September of 1992,  Rodriguez filed a complaint            against Occidental  and Chavez  with the  Anti-Discrimination            Unit  of the  Puerto Rico  Department of  Labor and  with the            Equal  Employment  Opportunity  Commission.   In  November of            1992, while that  complaint was before the  agency, Rodriguez            sued Miranda  in district  court under 42  U.S.C.    1983 for            violations   of  her  rights  under  the  Fifth,  Ninth,  and            Fourteenth  Amendments, and sued both Miranda and PREPA under            Puerto Rico tort law and the Puerto Rico Constitution.                      After  exhausting   her  administrative   remedies,            Rodriguez received  a right-to-sue  letter from  the EEOC  in            June of  1993 and  amended her complaint  to name  Chavez and            Occidental  as defendants.   The  amended complaint  asserted            claims under Title VII  of the Civil  Rights Act of 1964,  42            U.S.C.    2000e-2000e-17, as well as claims under Puerto Rico            law.                                           -6-                                          6                      In July of 1994, the district court issued an order            eliminating some of  Rodriguez's claims.  The  district court            dismissed  the    1983 claim,  but  not the  Puerto Rico  law            claims, against  Miranda.  Thus  only Puerto Rico  law claims            remained  against Miranda  and PREPA,  over  which the  court            retained  jurisdiction under 28 U.S.C.    1367.  The district            court granted summary  judgment in favor of  defendant Chavez            on  Rodriguez's Title VII  claim against Chavez,  but allowed            the Puerto Rico law claims against Chavez to go to  the jury.            Thus the only federal claim that remained at the start of the            trial was Rodriguez's  Title VII claim against  her employer,            Occidental.  The  only claims which went to  the jury against            Miranda were based on commonwealth law.                      The  trial   was  hotly  contested   and  extremely            contentious.  In the course  of the trial, the district court            sanctioned  defense counsel for violating an order in limine.            After a five week trial,  the jury held Occidental and Chavez            liable  to  the plaintiff,  but found  Miranda and  PREPA not            liable.   The jury form  simply asked that the  jurors answer            yes or no as to whether each of the defendants was "liable to            plaintiff  Sandra Rodriguez."  Rodriguez received an award of            $200,000  in   compensatory  and  punitive   damages  against            Occidental  and Chavez.    The  jury answered  no  as to  the            commonwealth law claims against Miranda.                                         -7-                                          7                      The  district  court awarded  Rodriguez  attorney's            fees.    But  in  the   face  of  a  documented  request  for            approximately $440,000 in  fees and costs, the  court awarded            only $150,223.26.  The district court disallowed some work as            duplicative,  some as having been performed by attorneys when            the court thought it should have been done by paralegals, and            further reduced the award because of the plaintiff's "lack of            success."                      Occidental and Chavez appeal from  the jury verdict            in cases  number  96-1416 and  97-1444,  alleging a  host  of            errors and  demanding a new  trial.  Defense  counsel Inserni            appeals in case number 95-2027 from the contempt order issued            against  him during the  trial.  Plaintiff  cross-appeals, in            case  number 97-1445, arguing that the district court's award            of attorney's fees was in error and insufficient.                        III.  Appeal of Occidental and Chavez            A.  Jury Inconsistency Argument            _______________________________                      Occidental and  Chavez's flagship  argument, simply            put, is that because the jury did not find either  Miranda or            PREPA  liable to Rodriguez,  Chavez and Occidental  cannot be            held liable either.  Rodriguez  could not have been dismissed            for refusing  to submit to  (or threatening  to complain  of)            Miranda's  advances,  defendants  argue,   because  the  jury            verdict  shows that Miranda  never engaged in  the conduct of                                         -8-                                          8            which she  complains.   This  argument  is founded  upon  the            erroneous assumption that the jury's verdict that Miranda and            PREPA are not "liable to plaintiff" under Puerto Rico tort or            constitutional  law necessarily means  that the jury  did not            believe  that  Miranda made  unwanted  sexual advances,  that            Rodriguez complained of these advances, and that her employer            fired her in response.                      The defendants'  argument fails, as the  jury could            quite plausibly have  found a set of facts  that would render            Chavez  and Occidental, but not Miranda and PREPA, "liable to            plaintiff" on the claims asserted.                      In  order to evaluate the defendants' arguments, it            is important to  understand the nature of  the claims brought            against each of the four  defendants in this case.  Rodriguez            sued  the  customer, Miranda  and  PREPA on  two  theories --            liability  under  Puerto  Rico  tort  law  and  violation  of            Rodriguez's  rights to "privacy and dignity" under the Puerto            Rico Constitution.   The jury  was instructed  that, to  find            Miranda liable to the plaintiff in negligence, it had to find            "that there was  an act or omission, by  fault or negligence,            that caused the plaintiff's injury."  See P.R. Laws Ann. tit.                                                  ___            31,   5141  (1991) ("A person who  by act or omission  causes            damage  to another  through  fault  or  negligence  shall  be            obliged to repair  the damage so done.  Concurrent imprudence                                         -9-                                          9            of  the party aggrieved  does not exempt  from liability, but            entails a reduction in the indemnity.")                      For  Miranda to be liable under the Constitution of            Puerto Rico, the  jury was instructed that it  must find that            Miranda "engaged  in  conduct  against  the  plaintiff  which            adversely affected her dignity, honor, or reputation . . . ."            See P.R. Const. art. II,   1 ("The dignity of the human being            ___            is  inviolable. .  . .  No  discrimination shall  be made  on            account of .  . . sex  . . .  ."); P.R. Const.  art. II,    8            ("Every person has the right to the protection of law against            abusive  attacks  on  his honor,  reputation  and  private or            family life.").                        If  Miranda was not liable to Rodriguez under these            two  theories,  then  PREPA  could  not  be  found liable  to            Rodriguez either.   PREPA's liability was only  in respondeat            superior for the actions of Miranda.                      Both of the claims as described to the jury contain            an element  of causation.   The jury may simply  have decided            that  Rodriguez's   injuries  resulted  not   from  Miranda's            actions, but from  those of Chavez and Occidental.   Thus the            jury may have  declined to hold  Miranda liable, not  because            the jurors did not believe  that he made sexual advances, but            rather  because they  concluded that  this  behavior did  not            itself cause the harms Rodriguez suffered.                                         -10-                                          10                      In contrast, the  plaintiff asserted four different            theories of liability  against Chavez under Puerto  Rico law,            none of which is inconsistent with the jury's refusal to hold            Miranda  and PREPA  liable.    In addition  to  the tort  and            constitutional claims described above, Rodriguez sued  Chavez            for  sex discrimination  and retaliatory  discharge.   Puerto            Rico's Law 100  forbids sex discrimination by  employers, and            provides for civil liability and damages.  See P.R. Laws Ann.                                                       ___            tit.  29,    146 (1995).   Puerto Rico's  Law 17  defines sex            harassment  as  a  type of  sex  discrimination,  and forbids            retaliation  against  persons  who  "reject"  the  employer's            sexually discriminatory practices.   See P.R. Laws  Ann. tit.                                                 ___            29,    155-155l  (1995).  Under Puerto Rico  law, an employer            is  held responsible  for  "the  acts  of  sexual  harassment            towards his  employees  in  the work  place  by  persons  not            employed by him if the  employer or his agents or supervisors            knew or  should have known  of such conduct and  did not take            immediate  and adequate  action  to correct  the  situation."            P.R. Laws Ann. tit. 29,   155f.                      The  plaintiff  also  sought  separation  pay  from            Chavez  and Occidental for unjust dismissal under Puerto Rico            Law 80.   See P.R. Laws Ann.  tit. 29,   185a  (1995) ("Every                      ___            employee  in  commerce .  .  .  who  is discharged  from  his            employment without good  cause, shall be entitled  to receive            from  his employer,  in addition  to the  salary he  may have                                         -11-                                          11            earned:  (a)  The  salary  corresponding  to  one  month,  as            indemnity; (b) An additional progressive indemnity equivalent            to  one  week for  each  year  of  service.").   Further,  in            addition to the same four  causes of action under Puerto Rico            law  asserted against  Chavez, Rodriguez sued  Occidental for            sex discrimination under Title VII.                      We  cannot, based on the jury form, determine which            of   Rodriguez's  claims   against   Chavez  and   Occidental            succeeded.  The jury was asked only to answer yes or no as to            whether  each  defendant  was  "liable  to  plaintiff  Sandra            Rodriguez."   The jury  could have  properly decided  to hold            Chavez  and  Occidental  liable  because  they  discriminated            against Rodriguez  on the basis  of her sex, or  because they            retaliated  against her  for her  complaints about  Miranda's            behavior.                        Sexual  harassment  is  an  unlawful  form  of  sex            discrimination,  and both Chavez and Occidental could be held            liable for sex  harassment on either of two  theories -- quid            pro quo or hostile work environment.                        Under  the   quid  pro   quo  theory,   Rodriguez's            continued  employment  was  conditioned  on  coerced  sex,  a            condition that was  inherently linked to her  gender.  Puerto            Rico  law, see  P.R. Laws  Ann.  tit. 29,    155f,  and other                       ___            circuits,  interpreting Title VII,  have said  that employers            can be liable for a  customer's unwanted sexual advances,  if                                         -12-                                          12            the  employer  ratifies  or   acquiesces  in  the  customer's            demands.  See  Folkerson v. Circus Circus  Enters., Inc., 107                      ___  _________    ____________________________            F.3d 754,  756 (9th  Cir. 1997).   This  is a  case in  which            Rodriguez's employer  not only acquiesced  in the  customer's            demands, but explicitly told her  to give in to those demands            and satisfy the customer.  This conduct is clearly an example            of  quid pro quo  sexual harassment, as  Rodriguez's employer            conditioned her  future with the company on her responding to            the unwanted sexual demands of a customer.                      Under  the hostile work  environment theory  of sex            discrimination,  the jury  could  have reasonably  found that            Chavez and Occidental  had established a  working environment            hostile to women.   The jury was instructed  that this theory            of  sex discrimination  "involves  forms of  sexually-related            misconduct which  are severe  and pervasive  and unreasonably            interfere  with  work   performance  or  create  a   hostile,            intimidating  or  offensive  working  environment.    It  can            include  demeaning  comments  or  expectations  of  a certain            sexual behavior in the workplace."  This environment would be            a product not  only of Chavez's refusal to  do anything about            Miranda's advances, but  also of incidents  such as the  1990            Christmas party.                      Likewise, the success  of a retaliation claim  does            not  require  that  the alleged  wrongful  conduct  itself be            illegal.   For her  retaliation claim  to succeed,  Rodriguez                                         -13-                                          13            merely needed to show that she "reasonably believed" that the            conduct of  which she  complained or  threatened to  complain            violated Title VII.  See Wyatt v. City of Boston, 35 F.3d 13,                                 ___ _____    ______________            15 (1st Cir. 1994);  Petitti v. New England Tel.  & Tel. Co.,                                 _______    ____________________________            909 F.2d 28, 33 (1st  Cir. 1990); Drinkwater v. Union Carbide                                              __________    _____________            Corp.,  904 F.2d 853, 865 (3d  Cir. 1990) (noting that a long            _____            line  of  cases   holds  that  a  "plaintiff   establishes  a            retaliation claim  if she  shows that  she  had a  reasonable            belief  that  the   employer  was  engaged  in   an  unlawful            employment practice and that the employer  retaliated against            her for protesting that practice.").  The jury may have found            that the close relationship between PREPA and Occidental made            it  reasonable   for  Rodriguez  to  believe  that  Miranda's            unwanted  advances  constituted  unlawful  sexual  harassment            about which she had a right to complain.            B.  Peremptory Challenges            _________________________                      Defendants   challenge    the   district    court's            disallowance  of two of their peremptory challenges.  Because            this  determination is fact-sensitive, we review it for clear            error.   See Brewer v.  Marshall, 119 F.3d 993,  1004-05 (1st                     ___ ______     ________            Cir.  1997); see  also Purkett  v.  Elem, 514  U.S. 765,  767                         _________ _______      ____            (1995) (per  curiam).  Initial  juror selection in  this case            began with a panel of  sixteen jurors containing nine men and                                         -14-                                          14            seven   women.    The  court  then  granted  each  side  four            peremptory challenges, leaving eight jurors.                        Plaintiff  objected to the  defendants' use  of all            four of their peremptory challenges to exclude women from the            jury panel, arguing  that these peremptory challenges  were a            violation  of the  Equal Protection  Clause  under J.E.B.  v.                                                               ______            Alabama ex rel. T.B., 511  U.S. 127 (1994) (extending  Batson            ____________________                                   ______            v.  Kentucky, 476 U.S.  79 (1986) to  gender-based peremptory                ________            challenges in civil  cases).  The defendants  explained their            challenges on gender-neutral grounds, but the  district court            disallowed two of the peremptory challenges, stating that the            explanations   were   merely    a   pretext   for    unlawful            discrimination.                      The  district  court  noted,  properly,  that   its            decision  to disallow the two peremptory challenges was based            on the totality of the  circumstances of the litigation.  See                                                                      ___            Hernandez  v. New  York,  500  U.S. 352,  364  (1991).   Upon            _________     _________            examination  of  the  judge's  justification  and  the  trial            record,   we  do  not  find  his  decision  to  disallow  the            peremptory challenges to be clearly erroneous.            C.  Evidentiary Rulings            _______________________                      We review  a district  court's evidentiary  rulings            for abuse  of discretion.   See General Elec. Co.  v. Joiner,                                        ___ _________________     ______            No. 96-188, 1997 WL 764563, at *3 (U.S.  Dec. 15, 1997); A.W.                                                                     ____                                         -15-                                          15            Chesterton Co. v. Chesterton, 128  F.3d 1, 9 (1st Cir. 1997).            ______________    __________            Errors in  evidentiary rulings are  harmless if it  is highly            probable that  the error  did not affect  the outcome  of the            case.  See Harrison v. Sears, Roebuck & Co., 981 F.2d 25, 29-                   ___ ________    ____________________            30 (1st Cir. 1992).            1.  Rulings under Rule 412            __________________________                      Defendants continually  sought to make an  issue of            plaintiff's   sexual  history.     In  the  course   of  this            litigation, defendants attempted  to paint  the plaintiff  as            sexually insatiable,  as  engaging in  multiple affairs  with            married men, as  a lesbian, and as suffering  from a sexually            transmitted  disease.2  Defendants claimed that plaintiff had            an  affair with  a  married  man that  caused  her to  become            distracted from work, and led to the lapses for which she was            fired.                      Fed. R. Evid. 412 was designed to prevent misuse of            a  complainant's sexual history  in cases  involving "alleged            sexual misconduct."   In a civil case, the  sole exception to            Rule 412's prohibition of evidence offered to prove "that any            alleged  victim engaged  in other  sexual  behavior" or  "any            alleged victim's sexual predisposition" is that                    evidence offered to prove the sexual behavior                    or  sexual  predisposition   of  any  alleged                    victim  is  admissible  if  it  is  otherwise                                            ____________________            2.  During  discovery,  defendants requested  that  plaintiff            submit  to an  AIDS test,  apparently  to substantiate  their            allegations of promiscuity.  The request was denied.                                         -16-                                          16                    admissible   under   these  rules   and   its                                                              ___                    probative value  substantially outweighs  the                    _____________________________________________                    danger  of harm to  any victim and  of unfair                    _____________________________________________                    prejudice  to any  party.    Evidence  of  an                    ________________________                    alleged  victim's  reputation  is  admissible                    only  if it has been placed in controversy by                    the alleged victim.            Fed.  R. Evid.  412(b)(2)  (emphasis added).   Rule  412 thus            reverses the usual  approach of the Federal Rules of Evidence            on admissibility  by requiring that the  evidence's probative            value "substantially outweigh" its prejudicial effect.                        Rule  412  mandates procedural  safeguards  for the            introduction of such evidence under the  412(b)(2) exception.            A party intending  to offer such evidence must  file a motion            specifically describing the evidence and its purpose at least            fourteen days before trial, serve  the motion on all parties,            and notify the alleged victim.  Before admitting the evidence            the court  must conduct  an in camera  hearing to  afford the            victim and parties  a right to be  heard.  See Fed.  R. Evid.                                                       ___            412(c).                      The district court  ruled that evidence  concerning            plaintiff's  moral character  or promiscuity and  the marital            status of her boyfriend was inadmissible under Rule 412.  But            the court  allowed defendants to introduce  evidence directly            relevant  to  their   theory  that  plaintiff's  relationship            distracted her from work.   The court also held that evidence            concerning plaintiff's allegedly  flirtatious behavior toward                                         -17-                                          17            Miranda  was   admissible  to  determine   whether  Miranda's            advances were in fact "unwanted."                      These  evidentiary  rulings  were  well within  the            district  court's discretion.  The court struck an acceptable            balance between the danger of undue prejudice and the need to            present  the  jury  with relevant  evidence,  particularly in            light of Rule 412's special standard of admissibility.            2.  Rulings under Rule 403            __________________________                      Nor  is  there  any  abuse  of  discretion  in  the            district  court's other evidentiary  rulings.  Under  Fed. R.            Evid.  402,  all  relevant  evidence  is  admissible   unless            otherwise provided  by federal law.   See Fed. R.  Evid. 402.                                                  ___            Under Fed. R. Evid. 403, relevant evidence may be excluded if            its  probative value  is  "substantially  outweighed" by  the            danger of prejudice or confusion.  See Fed. R. Evid. 403.                                                 ___                      Defendants  challenge  the   exclusion  of  certain            telephone  records, rebuttal evidence  by some of plaintiff's            co-workers, and an answering machine tape.  We agree with the            district court  that the  testimony and  phone records  would            have been, at best, cumulative.  The district court conducted            lengthy proceedings  over the  admissibility of  an answering            machine tape  produced by  Chavez that  purportedly contained            several  messages from Rodriguez  to Chavez that  could imply            that they had been intimate.   The defendants argue that this            piece  of evidence would  have shown that  "plaintiff treated                                         -18-                                          18            Chavez  affectionately and could not have been complaining of            sexual harassment."  An FBI analysis of the voice on the tape            was  inconclusive.    The  court  ruled  that  the  tape  was            inadmissible under Fed. R. Evid.  403, and we agree that this            dubious evidence had  minimal probative value, and  had great            potential to confuse the jury.                      Defendants complain of  a "double standard" because            the  district   court  allowed   information  introduced   by            plaintiff while excluding  evidence introduced by  defendant.            The  court allowed evidence concerning the close ties between            Occidental  and   PREPA,  including  evidence   of  political            donations, Occidental's tax  status, the dancing show  at the            1990  Christmas party,  and a  letter  regarding Occidental's            sales volume.  In fact, as to the  excluded evidence, Fed. R.            Evid. 412  required the  district court  to apply a  stricter                       ________            standard  with regard to admission of evidence of plaintiff's            sexual history than to  the evidence admitted under the  more            liberal standard of Fed. R.  Evid. 402 & 403.   This evidence            was  directly relevant to  the theory of  Rodriguez's case --            that Chavez and Occidental were  willing to fire her when she            complained about  Miranda in  order to  maintain their  close            relationship with Miranda and PREPA.                      Having  examined  each  of  the  district   court's            evidentiary rulings, we find none that represents an abuse of            its discretion.  Even if  the court's exclusions were  error,                                         -19-                                          19            none of the excluded evidence would have had an impact on the            outcome  of  the  trial,  as  it  would  have  at  best  been            duplicative of evidence that was admitted.            D.  Claims of Judicial Bias            ___________________________                      Occidental and Chavez argue that the district court            judge's  admonitions to  defense counsel  evince bias,  which            tainted  the jury  verdict.   They claim  that this  bias was            further  demonstrated  by  the  judge's  rulings  on  defense            counsel's peremptory  challenges, exclusion of  evidence, and            his sanctioning defense counsel for violating an  evidentiary            ruling under  Fed. R. Evid.  412.  The contested  rulings are            discussed elsewhere, and they were  entirely proper.  Most of            the comments  appellants complain  of were  made outside  the            hearing of the jury.                        At the  very latest,  this claim  should have  been            raised  in defendants'  Rule 50  motion  before the  district            court.   It is  therefore waived.   See In  re Abijoe  Realty                                                ___ _____________________            Corp.,  943 F.2d  121, 126-27  (1st  Cir. 1991).   Claims  of            _____            judicial partiality  must be  raised at  the earliest  moment            that a litigant becomes cognizant of the purported bias,  and            certainly not for the first time on appeal.  See id.;  cf. In                                                         ___ ___   ___ __            re Marisol Martinez-Catala, 129 F.3d 213, 219 (1st Cir. 1997)            __________________________            (explaining  procedures  for  judicial  disqualification  and            noting that "disqualification is almost never required  where                                         -20-                                          20            the judge's opinions are based on the proceedings").  A party            may not simply wait to see what outcome he or she receives in            a trial before an allegedly  biased judge.  See In re  United                                                        ___ _____________            Shoe Mach. Corp., 276 F.2d 77, 79 (1st Cir. 1960).            ________________                      To allay any suspicions of judicial taint, however,            we note  that, having read  the entire trial record,  we find            none.   The isolated, occasional comments cited by appellants            fall  far  short  of  prejudice  and do  not  come  close  to            supporting  a contention that  defendants were deprived  of a            fair trial.  See United States v. Devin, 918 F.2d 280, 294-95                         ___ _____________    _____            (1st Cir. 1990); Aggarwal v. Ponce Sch. of Med., 837 F.2d 17,                             ________    __________________            22 (1st Cir. 1988).  The judge's scattered critical  comments            were largely made out of the jury's hearing, and usually were            in  direct response  to defense  counsel's interruptions  and            unsuitable conduct.   See United States  v. Polito, 856  F.2d                                  ___ _____________     ______            414,  418 (1st Cir.  1988) ("Charges of  partiality should be            judged  not on an isolated comment  or two, but on the record            as a whole.").  The  entirety of the record reveals  that the            judge evinced  not bias, but  rather a desire to  conduct the            trial  in as  civil a manner  as possible.   That  desire was            evidently  not  shared  by counsel  for  the  defendants, and            rebukes for this lack of civility were entirely warranted.                       IV.  The Sanction Order Against Counsel                      Attorney  Inserni  appeals   the  district  court's                                         -21-                                          21            decision   to  sanction  him  for  violating  a  court  order            prohibiting mention of matters such  as the marital status of            plaintiff's boyfriend  without first  clearing such  evidence            with the  court to allow it to make  a final Rule 412 ruling.            During  plaintiff's  testimony,  the  court  ruled  that  the            marital status of plaintiff's  boyfriend was not  admissible,            and  admonished counsel to  approach the bench  before asking            any  question that  might  raise  concerns  under  Rule  412.            Attorney Inserni subsequently asked plaintiff's psychologist,            in front  of the jury,  "Did [the plaintiff] tell  you during            your interviews or during your clinical work on her case, did            she ever  mention to you that she  had multiple relationships                                          _______________________________            with married men?"3   The district court  properly noted that            ________________            this  question violated  its  ruling,  rebuked counsel  after            first dismissing  the jury,  and fined him  $500.   The court            later instructed the jury that  counsel had violated a  court            order  and  jurors  were to  disregard  the  question.   This            response  was fully  justified, and  we find  no error.   See                                                                      ___            Polito, 856 F.2d at 418.  Inserni shall pay the costs  of his            ______            appeal to plaintiff.                                V.  Plaintiff's Appeal                      Rodriguez appeals the district court's reduction of                                            ____________________            3.  We  add, as the  district court understood,  that defense            counsel  knew from her deposition that the psychologist would            answer "no" to that question.                                         -22-                                          22            her  attorney's  fees  and  costs  award  from  approximately            $440,000 to $150,223.26.  As  noted above, the district court            justified  this reduction on  several grounds: duplication of            effort by  plaintiff's attorneys,  the use  of attorneys  for            "paralegal  work," and the plaintiff's lack  of success.  The            court  uniformly cut the attorneys' requested hourly rates by            fifteen  dollars, except  for Attorney  Berkan's out-of-court            rate, which it cut by ten dollars.  The court reduced the fee            request to $346,211.53, and then reduced this amount by sixty            percent because of the plaintiff's "lack of success."                      Starting  with the  "lodestar"  calculation of  the            hours  worked by each  attorney multiplied by  the attorney's            hourly rate, the  court deducted time that  it determined was            duplicative  or unnecessary.  The court  deducted 97 hours of            attorney time because  it viewed the  time spent on  indexing            depositions as excessive, and agreed with defendants that the            work was  a "paralegal task."   The court  noted a  number of            entries on  plaintiff's counsels' time  sheets that suggested            duplicative   efforts.    The  court  calculated  that  these            duplicative  efforts  totaled  120 hours,  and  deducted this            amount.  Thirteen more hours were deducted for excessive time            in preparing the attorney's fees petition.                      The  court  determined that  it  was  excessive for            three  attorneys to  be present  at trial,  and  adjusted the            hours so that  the time compensated amounted to  that of only                                         -23-                                          23            two attorneys at any given time.  The court uniformly reduced            the  requested  hourly  rates  of  Rodriguez's  attorneys  by            fifteen dollars,  except for  Attorney Berkan's  out-of-court            hourly rate,  which it  reduced by ten  dollars.   Because it            determined that the plaintiff enjoyed only limited success in            each  of  her theories  of  recovery, the  court  reduced the            lodestar figure by sixty percent of the total amount.                      Fee awards are reviewed  deferentially, and will be            disturbed only for  mistake of  law or  abuse of  discretion.            See Coutin  v. Young  & Rubicam Puerto  Rico, Inc.,  124 F.3d            ___ ______     ___________________________________            331, 336  (1st Cir. 1997);  Lipsett v. Blanco, 975  F.2d 934,                                        _______    ______            936  (1st Cir. 1992)  (noting that "because  determination of            the extent of a reasonable  fee necessarily involves a series            of judgment calls,  an appellate court is far  more likely to            defer  to the trial court  in reviewing fee computations than            in many  other situations.").   Even  under this  deferential            standard, however,  we  conclude that  the  district  court's            attorney's fees orders must be vacated.            A.  Lack of Success            ___________________                      The district court  reduced the fee award  by sixty            percent  for  "lack  of success"  because  Rodriguez  did not            prevail on all of her claims and she did not receive the full            amount  of damages  she  sought.   According to  the district            court,  the plaintiff "ultimately  succeeded on her  claim of            retaliation" and  while the "unsuccessful  claim, the  sexual                                         -24-                                          24            harassment  claim,  was  linked to  the  successful  claim of            retaliation,  this fact alone does not preclude any reduction            based on the failure to establish sexual harassment."                      The district court did not  explain how it had come            to  the  conclusion  that the  jury  had  decided Rodriguez's            claims  in   this  way.     When  a  fee  award   is  reduced            substantially, a more detailed explanation is in  order.  See                                                                      ___            Brewster v. Dukakis,  3 F.3d 488, 493 (1st Cir.  1993) ("As a            ________    _______            general rule, a  fee-awarding court that makes  a substantial            reduction  in either documented  time or  authenticated rates            should  offer reasonably explicit findings, for the court, in            such circumstances, 'has  a burden to spell out  the whys and            wherefores.'") (quoting  United States v.  Metropolitan Dist.                                     _____________     __________________            Comm'n, 847 F.2d 12, 18 (1st Cir. 1988)).   As our discussion            ______            in  part III.A above demonstrates,  the jury could have found            that  Rodriguez's  sex harassment  claims against  Chavez and            Occidental  succeeded, on  either a  quid pro quo  or hostile            environment theory.                        The district court  may have made the  same mistake            that  the defendants  have  made  in  arguing  that,  because            Miranda was not  found liable, no "sex  harassment" occurred.            As  noted, this  conclusion  is not  mandated  by the  jury's            general verdict.   Neither did Rodriguez's sexual  harassment            claims  fail when  the district  court  dismissed her  claims            under  Title VII against  Chavez, as she  continued to pursue                                         -25-                                          25            sex  discrimination claims under Puerto Rico law.  Indeed, it            appears Rodriguez has "prevailed up and down the line" on her            claims  against Chavez  and  Occidental,  in  which  case  "a            claims-based,  results-obtained   fee  reduction   is  wholly            inappropriate."  Coutin, 124 F.3d at 340.                             ______                      The  district  court's  reduction  of the  lodestar            figure  by  sixty  percent  of  the  total   because  of  the            plaintiff's "lack of success"  was error.  Three measures  of            "success" pertain to civil rights lawsuits  such as this one:            "plaintiff's success  claim  by  claim,  .  .  .  the  relief            actually achieved, . . . [and] the societal importance of the            right which has  been vindicated."  Coutin, 124  F.3d at 338.                                                ______            The plaintiff  was clearly  successful under  the latter  two            definitions.                        Rodriguez  received  a substantial  monetary  award            constituting full compensation  for her injuries, as  well as            punitive damages.  The jury awarded Rodriguez all three types            of  monetary compensation provided  for in the  verdict form:            compensation  for back pay and/or front pay and other related            job benefits;  punitive damages; and compensatory damages for            her emotional and/or mental suffering.                      Congress  has encouraged  private suits  to counter            sex  discrimination through the  award of attorney's  fees to            successful  litigants.  See City  of Riverside v. Rivera, 477                                    ___ __________________    ______            U.S. 561, 574-75 (1986) (plurality opinion); Coutin, 124 F.3d                                                         ______                                         -26-                                          26            at  337.  In  a civil rights  lawsuit, "[t]he result  is what            matters," Hensley v. Eckerhart, 461 U.S. 424, 435 (1983), and                      _______    _________            in  this case plaintiff  apparently vindicated her  Title VII            claim and  received substantial damages.   See also  Aubin v.                                                       ________  _____            Fudala, 782  F.2d 287, 291  (1st Cir.  1986) ("[A]  plaintiff            ______            should receive  significant fees  when he  has won a  partial                                                                  _______            victory on a civil rights claim while receiving substantially            the relief he there sought .  . . .") (emphasis in original).            Both the plaintiff's employer company and her boss were found            liable for the harms she suffered.                        We  do   not  view  plaintiff's   claims  regarding            Miranda's  unwanted  sexual advances  as  "unrelated" to  the            claims upon  which she  prevailed such  that attorney's  fees            should  not  be  awarded  for  pursuing  these  claims.   See                                                                      ___            Hensley, 461 U.S.  at 434-35.  Indeed, the close relationship            _______            between Occidental and PREPA, and between Chavez and Miranda,            was a foundational element  of her claims against Chavez  and            Occidental, and would  have needed  to be  developed even  if            plaintiff had not  sued Miranda or PREPA.  It  was this close            relationship  among   the  defendants   that  made   credible            plaintiff's contentions that her boss asked her to respond to            Miranda's  sexual advances  because  Miranda  and PREPA  were            valued customers,  and that he  fired her  when she  refused.            See id. at 440 ("Where  a lawsuit consists of related claims,            ___ ___            a  plaintiff who has  won substantial relief  should not have                                         -27-                                          27            his  attorney's fee reduced simply because the district court            did  not adopt each contention raised."); Scarfo v. Cabletron                                                      ______    _________            Sys., Inc., 54 F.3d 931, 962-66 (1st Cir. 1995).  Rodriguez's            __________            unsuccessful claims were based both on a common core of facts            and on related legal theories.  See Hensley, 461 U.S. at 435.                                            ___ _______                      While it is  true that plaintiff's fee  request was            more  than twice the  damages awarded, the  Supreme Court has            held that the  size of the verdict does not  bar the recovery            of large attorney's fees awards.   See City of Riverside, 477                                               ___ _________________            U.S. at 574-75; see also Coutin, 124 F.3d at 338 (discrepancy                            ________ ______            between award requested and received does not "amount to more            than  one element  in the constellation  of factors  that the            court  considers when  determining  the  quality  of  results            obtained"); Foley  v. City  of Lowell, 948  F.2d 10,  19 (1st                        _____     _______________            Cir.  1991).   Thus,  because  the district  court  failed to            articulate its reasons for finding "lack of  success," and no            sound reasons are apparent in  the record, we must vacate its            order and remand for reconsideration.            B.  Other Fee Reductions            ________________________                      On remand, the district  court should also  revisit            the reductions  for duplicative  efforts and  paralegal work.            Of course,  ordinarily we  defer to  the court's  judgment on            these  matters,  because staffing  issues  are  usually "best            resolved  by the trial  court's application of  its intimate,            first-hand  knowledge  of  a  particular  case's  nuances and                                         -28-                                          28            idiosyncracies."  Lipsett, 975 F.2d at 939.  In setting fees,                              _______            the  district court has  "broad discretion to  determine 'how            much was done, who did it, and how effectively the result was            accomplished.'"   Id. (quoting  Wagenmann v. Adams,  829 F.2d                              ___           _________    _____            196, 224  (1st Cir.  1987)).   In the  "gray areas,"  such as            deciding  whether a  given task  is properly  entrusted  to a            paralegal,  "the   district  court's  judgment   carries  the            greatest weight."   Id. at 940.  Clerical tasks  ought not to                                ___            be billed at lawyer's rates,  even if a lawyer performs them.            See id.             ___ ___                      Time spent  by two  attorneys on  the same  general            task   is  not,  however,   per  se  duplicative.     Careful                                        _______            preparation often  requires collaboration and  rehearsal, and            the court  should not  reward defendants  for their  vehement            "Stalingrad  defense," a tactic they have continued to employ            on  appeal.   Id.  at  939.    Indeed, because  a  litigant's                          ___            staffing  needs  and  preparation time  will  often  "vary in            direct  proportion  to  the  ferocity  of  her   adversaries'            handling of  the  case, this  factor  weighs heavily  in  the            balance."  Id.   In this  case, the record  reveals that  the                       ___            defense was  indeed extreme.   As we  find that  the district            court's   unexplained   reduction   for   lack   of   success            independently requires a remand, we consider the entire issue            open  for reconsideration  and need  not  decide whether  the                                         -29-                                          29            other  alleged errors  in calculating  attorney's fees  would            alone prompt reversal.                                   VI.  Conclusion                      To conclude, we find any residuum of claimed errors            to be without merit and unworthy of extended discussion.  The            jury verdict  is affirmed.   The award of attorney's  fees is                             ________            vacated,  and we  remand this  case for recalculation  of the            _______            attorney's fees award in accordance with this opinion.  Costs            are awarded to Rodriguez.                                         -30-                                          30